NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

OMAR PAEZ VILLA, AKA Lorenzo Paez               No.    17-72859
Villa,
                                                Agency No. A206-357-262
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Omar Paez Villa, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and relief under the Convention Against Torture (“CAT”). We have jurisdiction


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny

the petition for review.

      Substantial evidence supports the agency’s conclusion that Villa failed to

establish he suffered past persecution based on the harm experienced by his family.

See Wakkary v. Holder, 558 F.3d 1049, 1060 (9th Cir. 2009) (petitioner did not

establish harm to family was part of “a pattern of persecution closely tied to”

petitioner) (citation omitted); Navas v. INS, 217 F.3d 646, 659 n.18 (9th Cir. 2000)

(“the death of one family member does not [automatically] trigger a sweeping

entitlement to asylum eligibility for all members” of an extended family) (citation

and internal quotation marks omitted). Substantial evidence also supports the

agency’s conclusion that Villa failed to establish it is more likely than not that he

will be persecuted in Mexico. See Santos-Lemus v. Mukasey, 542 F.3d 738, 743-

44 (9th Cir. 2008) (family members remaining unharmed undermined applicant's

well-founded fear of persecution based on family membership), abrogated on

other grounds by Henriquez-Rivas v. Holder, 707 F.3d 1081, 1093 (9th Cir. 2013)

(en banc). Thus, Villa’s withholding of removal claim fails.

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Villa failed to show it is more likely than not that he will be tortured with

the consent or acquiescence of the government of Mexico. See Aden v. Holder,


                                           2                                    17-72859
589 F.3d 1040, 1047 (2009).

      We reject Villa’s contention that the BIA failed to adequately considered

evidence and explain its decision. See Najmabadi v. Holder, 597 F.3d 983, 990

(9th Cir. 2010) (“What is required is merely that [the BIA] consider the issues

raised, and announce its decision in terms sufficient to enable a reviewing court to

perceive that it has heard and thought and not merely reacted.” (citation and

internal quotation marks omitted)).

      PETITION FOR REVIEW DENIED.




                                          3                                     17-72859